DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 12/1/2020 has been entered. Claims 1-22 remain pending in the application. Claims 19-21 have been withdrawn from further consideration as detailed in the Non-final office action mailed 9/1/2020. 
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 9/1/2020. 
Applicants amendments to the claims have failed to overcome the rejection of claim 13 and 16 under 35 USC 112 previously set forth in the Non-final Office Action mailed 9/1/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1, line 7 objected to because of the following informalities:   
Line 7 recites “the device”. Applicant appears to have made a typographical error as the device is referred to as the microdevice in claim 1. Appropriate correction is required. Examiner suggests amending line 7 of claim 1 to recite “the microdevice” in order to keep the claim terminology consistent. 
Claim 4, line 1 objected to because of the following informalities:   
Line 1 recites “the polymer”. Claim 4 depends on claim 1. The polymer is referred to as the biocompatible polymer in claim 1. Appropriate correction is required. Examiner suggests amending line 1 of claim 4 to recite “the biocompatible polymer” in order to keep the claim terminology consistent. 
Claim 8, line 2-3 objected to because of the following informalities:   
Line 2-3 recites “optionally in combination with an excipient”. Claim 11 which depends on claim 8 states “wherein the excipient is selected from the group consisting of sugars, oils, lipids, and carbohydrates”. Examiner is unsure if the excipients recited in claim 11 are required based on the use of the term optionally in claim 8. Examiner suggests removing the word “optionally” in claim 8 to make clear that the excipient is required.
Claim 22, line 1 objected to because of the following informalities:   
Line 1 recites “the device of claim 1”. Applicant appears to have made a typographical error as the device is referred to as the microdevice in claim 1. Appropriate correction is required. Examiner suggests amending line 1 of claim 22 to recite “the microdevice of claim 1” in order to keep the claim terminology consistent. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
In regard to claim 1,
Line 7 recites “wherein the shell and/or cap is aligned and sintered to form the device”. Line 6 of claim 1 recites “optionally comprising a cap”. It is unclear if the cap is required by claim 1. As stated in line 6 the cap is optionally present. Line 7 however appears to further define the cap. Claim 1 must specify the cap is present before further defining the cap as being aligned and sintered to form the device. Appropriate correction is required. Examiner suggests removing the additional limitations related to the cap in claim 1 or amending claim 1 to state that the device comprises the cap. For examination purposes Examiner construes the cap to be required by claim 1.
Line 7 recites “wherein the shell and/or cap is aligned and sintered to form the device”. It is unclear the scope of the claim as it is unclear what structure the shell and/or cap is aligned and sintered to in order to form the device. Appropriate correction is required. For examination purposes the shell is construed as being aligned and sintered with the cap to form the device.
Examiner notes claims 2-18 and 22 are similarly rejected by virtue of their dependency on claim 1.
In regard to claim 3,
Line 1 recites “a cap”. Claim 3 is dependent on claim 1 which introduces “a cap”. Based on the disclosure it appears the cap of claim 3 is the same cap of claim 1 and not an additional cap to the cap of claim 1. Appropriate correction is required. Examiner suggests replacing “a cap” in claim 3 with “the cap”. For examination purposes Examiner construes the cap of claim 3 to be the same as the cap of claim 1.
In regard to claim 7,
the core”. For examination purposes Examiner construes the core of claim 7 to be the same as the core of claim 1.
In regard to claim 11,
Line 1-2 recites “wherein the excipient is selected from the group consisting of sugars, salts, oils, lipids, and carbohydrates”. Claim 11 depends on claim 8. Claim 8 states “optionally in combination with an excipient”. It is unclear if claim 11 requires the excipient. The claims must specify the excipient is present before further defining the excipient as being selected from the group consisting of sugars, salts, oils, lipids, and carbohydrates. Appropriate correction is required. Examiner suggests amending claim 8 to remove the word “optionally” to make clear that the excipient is required. For examination purposes Examiner construes the excipient to be required by claim 11.
In regard to claim 13,
Line 1-2 recites “comprising agent modifying material properties, electroconductivity or viscosity of the polymer or agent therein”. It is unclear what is meant by this limitation. Based on page 26 of the disclosure it appears “an agent” which modifies material properties, electroconductivity or viscosity of the polymer or agent therein is required. Additionally it is unclear what structure therein refers to. Examiner suggests replacing “comprising agent modifying material properties, electroconductivity or viscosity of the polymer or agent therein” with “comprising an agent modifying material properties, electroconductivity or viscosity of the biocompatible polymer or an agent within the shell”. For examination purposes Examiner construes “comprising agent modifying material properties, electroconductivity or viscosity of the polymer or agent therein” to be “comprising an agent modifying 
In regard to claim 16,
Line 2 recites “a channel or hollow core”. Claim 16 depends on claim 1. Claim 1 recites “a complex channel or core” in line 4. Based on the disclosure it appears the channel or hollow core of claim 16 is the same as the complex channel or core as claimed in claim 1. Appropriate correction is required. For examination purposes Examiner construes the channel or hollow core of claim 16 to be the same as the complex channel or core of claim 1. Examiner suggests replacing “a channel or hollow core” with “the complex channel or core”. For examination purposes Examiner construes the channel and core of claim 16 to be the same as the channel and core of claim 1. 
Line 4 recites “a polymeric cap”. Claim 16 depends on claim 1. Claim 1 recites “a cap” in line 6. Based on the disclosure it appears the polymeric cap of claim 16 is intended to be the same as the cap of claim 1. Appropriate correction is required. Additionally as stated in line 6 of claim 1 the cap is optionally present. Claim 16 must specify the cap is present before further defining that the cap is aligned and placed on the polymeric base. Appropriate correction is required. For examination purposes Examiner construes the polymeric cap of claim 16 to be the same as the cap of claim 1. Examiner suggests replacing “The microdevice of claim 1 made by a method comprising micromolding a polymeric base having a channel or hollow core therein; inserting an agent into the channel or core; aligning and placing a polymeric cap on the polymeric base; and sealing the polymeric cap to the polymeric base by sintering” with “The microdevice of claim 1, further comprising the cap, wherein the microdevice is made by a method comprising micromolding a polymeric base having the complex channel or core therein; inserting an agent into the channel or core; aligning and placing the cap on the polymeric base; and sealing the cap to the polymeric base by sintering”. Examiner notes the term “polymeric cap” in claim 18 would also need to be replaced with “the cap”.

In regard to claim 22,
Line 1-2 recites “wherein the shell and/or the cap is aligned and sintered at a temperature just above the polymer’s glass transition temperature”. Claim 22 is dependent on claim 1. Line 6 of claim 1 recites “optionally comprising a cap”. It is unclear if the cap is required by claim 22. As stated in line 6 of claim 1 the cap is optionally present. Claim 22 however appears to further define cap. Claim 1 or 22 must specify the cap is present before further defining the cap in claim 22 as being aligned and sintered at a temperature just above the polymer’s glass transition temperature. Appropriate correction is required. Examiner suggests removing the additional limitations related to the cap in claim 22 or amending claim 1 or 22 to state that the device comprises the cap. For examination purposes Examiner construes the cap to be required by claim 22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13, 16-18 and 22 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaklenec (U.S. PG publication 20150165020).
In regard to claim 1,

a biocompatible polymer (paragraph [0210] and [0105]), the shell having a complex channel or core therein (Examiner notes the term “complex” is construed as encompassing a cube shape as disclosed on page 17-18 of Applicant’s specification; see figure 24B and paragraph [0210], [0105] and [0213]: wherein a complex core is present which is cube shaped which receives a drug) and formed by micromolding and/or soft lithography (paragraph [0039] and [0046]), 
optionally comprising a cap (cap disclosed in paragraph [0039] and shown in figure 24C) to seal the shell, channel or core therein (paragraph [0039] and [0210]; see figure 24C), 
wherein the shell and/or the cap is aligned and sintered to form the device (The claimed phase “wherein the shell and/or the cap is aligned and sintered to form the device” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Jaklenec is silent as to the specific steps of aligning and sintering the shell and cap to form the device, it appears that Jaklenec’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of PLGA; see example 7 and paragraph [0209]-[0213] of Jaklenec and both result in a microdevice with a complex core with less than one centimeter dimensions. MPEP 2113).

Jaklenec discloses the microdevice of claim 1, wherein the channel or core contains an agent (agent disclosed in [0210] that is within the core; see also paragraph [0073], [0039] and figure 24B) to be released (paragraph [0011]) or to modify a property of the microdevice.
In regard to claim 3,
Jaklenec discloses the microdevice of claim 2 further comprising a cap (see 112 rejection above for claim interpretation; cap disclosed in paragraph [0039]; see figure 24C) sealing the channel or core (paragraph [0039] and [0210]).
In regard to claim 4,
Jaklenec discloses the microdevice of claim 1 wherein the polymer comprises a biocompatible polymer selected from the group consisting of biodegradable polymers, phase-change polymers, thermoplastic polymers, and combinations thereof (paragraph [0012], [0061], and [0068]).
In regard to claim 5,
Jaklenec discloses the microdevice of claim 1, wherein the microdevice dimensions are between about 1 micrometer (µm) and 1000 µm (paragraph [0047] and [0213]), and wherein the channel or core dimensions are less than 800 µm (paragraph [0213]).
In regard to claim 7,
Jaklenec discloses the microdevice of claim 2, wherein the microdevice comprises a core (see 112 rejection above for claim interpretation; see figure 24B and paragraph [0210], [0105] and [0213]: wherein a complex core is present which is cube shaped which receives a drug) and the volume of the core allows for loading the agent at between 1 percent (%) and 50% of the total volume of the microdevice (paragraph [0213]; Examiner notes this is an intended use limitation and the volume of the core is fully capable of allowing for loading the agent at between 1 percent (%) and 50% of the total volume of the microdevice due to its size).

Jaklenec discloses the microdevice of claim 2, wherein the agent is a therapeutic, prophylactic, nutraceutical, or diagnostic or imaging agent (paragraph [0073]), optionally in combination with an excipient (paragraph [0087] and [0012]).
In regard to claim 9,
Jaklenec discloses the microdevice of claim 8, wherein the agent is in discrete regions of the microdevice with different release kinetics (paragraph [0012], [0009] and [0025]; see figure 11E).
In regard to claim 10,
Jaklenec discloses the microdevice of claim 8, wherein the agent is one or more antigens (paragraph [0014] and [0012]), for release in a defined time period in an amount effective to enhance or tolerize an immune response in vivo (paragraph [0014] and [0012]).
In regard to claim 11,
Jaklenec discloses the microdevice of claim 8, wherein the excipient (see 112 rejection above for claim interpretation) is selected from the group consisting of sugars, salts, oils, lipids, and carbohydrates (see paragraph [0087]).
In regard to claim 12,
Jaklenec discloses the microdevice of claim 1 comprising metal, ceramic, or other polymer property modifying agents (see paragraphs [0060]-[0069]: wherein a mixture of two or more polymers can be included, wherein one polymer would be methyl cellulose which would modify viscosity).
In regard to claim 13,
Jaklenec discloses the microdevice of claim 1 for electromechanical use (Examiner notes this is an intended use limitation and the microdevice is fully capable of being used for electromechanical use) comprising agent modifying material properties, electroconductivity or viscosity of the polymer or agent therein (see 112 rejection above for claim interpretation; see paragraphs [0060]-[0069]: wherein a 
In regard to claim 16,
Jaklenec discloses the microdevice of claim 1 made by a method comprising 
micromolding a polymeric base (see figure 24A and [0210]-[0211]) having a channel or hollow core therein (see figure 24A and paragraph [0105] and paragraph [0210]-[0211]: wherein a cubical core is present which received the drug); 
inserting an agent into the channel or core (see figure 24B; paragraph [0105] and paragraph [0210]-[0211]); 
aligning and placing a polymeric cap on the polymeric base  (see figure 24C; paragraph [0105] and paragraph [0210]-[0211]; Examiner notes as shown in figure 24C the cap is aligned with the base; The claimed phase “aligning and placing a polymeric cap on the polymeric base” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Jaklenec is silent as to the process used to align the polymeric cap on the polymeric base, it appears that Jaklenec’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of a polymeric material. MPEP 2113); and
sealing the polymeric cap to the polymeric base by sintering (paragraph [0210]; The claimed phase “sealing the polymeric cap to the polymeric base by sintering” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Jaklenec is silent as to the specific process of sealing the polymeric cap to the polymeric base including sintering, it appears that Jaklenec’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of a polymeric material; see example 7 and 
In regard to claim 17,
Jaklenec discloses the microdevice of claim 16, wherein the step of micromolding the polymeric base further comprises layer-by-layer sintering under microscopic alignment (The claimed phase “layer-by-layer sintering under microscopic alignment” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Jaklenec is silent as to the specific micromolding process including layer-by-layer sintering under microscopic alignment, it appears that Jaklenec’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of a polymeric material; see example 7 and paragraph [0209]-[0213] of Jaklenec and both result in a microdevice with a complex core with less than one centimeter dimensions. MPEP 2113).
In regard to claim 18,
Jaklenec discloses the microdevice of claim 16 wherein scum is removed prior to placement of the polymeric cap (The claimed phase “wherein scum is removed prior to placement of the polymeric cap” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Jaklenec is silent as to the specific process used prior to placement of the polymeric cap including wherein scum is removed prior to placement of the polymeric cap, it appears that Jaklenec’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of a polymeric material; see example 7 and paragraph [0209]-[0213] of Jaklenec and both result in a microdevice with a complex core with less than one centimeter dimensions. MPEP 2113).

Jaklenec discloses the device of claim 1, wherein the shell and/or the cap is aligned and sintered at a temperature just above the polymer's glass transition temperature (The claimed phase “wherein the shell and/or the cap is aligned and sintered at a temperature just above the polymer's glass transition temperature” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Jaklenec is silent as to the specific process used including the shell and/or the cap is aligned and sintered at a temperature just above the polymer's glass transition temperature , it appears that Jaklenec’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of a polymeric material; see example 7 and paragraph [0209]-[0213] of Jaklenec and both result in a microdevice with a complex core with less than one centimeter dimensions. MPEP 2113).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jaklenec (U.S. PG publication 20150165020).  
In regard to claim 6,
Jaklenec discloses the microdevice of claim 1.
Jaklenec is silent as to wherein the microdevice has a loading capacity between 1 percent weight/weight (% w/w) and 50% w/w.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Jaklenec to include wherein the microdevice has a loading capacity between 1 percent weight/weight (% w/w) and 50% w/w, as taught by Jaklenec, as Jaklenec teaches that the microdevice with dimensions of 200 µm x 200 µm x 150 µm with a core of 100 µm x 100 µm x 100 µm (paragraph [0213]) has a loading capacity (paragraph [0210]) which would vary depending on the material and agent delivered (paragraphs [0060]-[0069] and paragraph [0014]) and further that it would be between 1 percent weight/weight (% w/w) and 50% w/w as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jaklenec (U.S. PG publication 20150165020) further in view of Shoemaker (U.S. PG publication 20110129474).
In regard to claim 14,
Jaklenec discloses the microdevice of claim 1.
Jaklenec fails to disclose comprising agents that act as sensors for environmental changes, pH sensors, or as sinks for reacting with, and neutralizing toxins.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jaklenec to include agents that act as sinks for reacting with, and neutralizing toxins, as taught by Shoemaker, for the purpose of inhibiting a disease agent (paragraph [0028]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jaklenec (U.S. PG publication 20150165020) further in view of Sidman (U.S. patent no 4450150).
In regard to claim 15,
Jaklenec discloses the microdevice of claim 1.
Jaklenec fails to disclose comprising an agent for detecting changes in pH or enzymes indicative of infection, inflammation or cancer.
Sidman teaches an agent (diagnostic agent; column 9, line 56-64) for detecting changes in pH or enzymes indicative of infection, inflammation or cancer (column 9, line 56-64).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jaklenec to include an agent for detecting changes in enzymes indicative of infection or inflammation, as taught by Sidman for the purpose of detecting a pathological condition (column 9, line 56-64). 
Response to Arguments
Applicant’s arguments, see page 8 and 9, filed 12/1/2020, with respect to the rejection of claim 1 and claim 5 under 35 U.S.C. 112 have been fully considered and are persuasive.  Applicant’s arguments, see page 10 and 11, filed 12/1/2020, with respect to the rejection of claims 9, 10, and 15-18 under 35 U.S.C. 112 for including process limitations in a product claim have been fully considered and previous rejection of claim 1 and claim 5 and claims 9, 10, and 15-18 under 35 U.S.C. 112 as detailed in the non-final office action mailed 9/1/2020 has been withdrawn. 
Applicants arguments, see page 7-11, with respect to the rejection of claim 13 under 35 U.S.C. 112 have been fully considered but are not persuasive to overcome the rejection of claim 13 under 35 U.S.C. 112. No amendments or specific arguments have been made in regard to the rejection of claim 13 under 35 U.S.C. 112 and therefore the rejection remains. 
Applicants arguments, see page 7-11 with respect to the rejection of claim 16 under 35 U.S.C. 112 in regard to “a channel or hollow core therein” are not persuasive to overcome the rejection of claim 16 under 35 U.S.C. 112. No amendments or specific arguments have been made in regard to the rejection of claim 16 under 35 U.S.C. 112 for including “a channel or hollow core therein” in addition to the complex channel and core of claim 1 and therefore the rejection remains. 
Applicant's arguments filed 12/1/2020 in regard to the rejection of the claims under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues on page 11-14 that the cited art does not describe the steps of aligning and sintering of microdevice components as claimed to form complex microstructures of different geometric shapes with less than one centimeter in dimensions. As indicated above the wherein the shell and/or cap is aligned and sintered to form the device is being treated as a product-by-process limitation. A product-by-process limitation is not construed as being limited to the product formed by the specific process recited. See MPEP 2113. Applicant states on page 13 that “due to the unique method of aligning microdevice components and then sintering them, the method provides a complex microstructure of different geometric shapes with less than one centimeter dimensions”.  As defined on page 17 of Applicant’s disclosure complex three dimensional geometries include a cube. As disclosed in paragraph [0105] of Jaklenec (U.S. PG publication 20150165020) and as stated by Applicant on page 17 of the arguments “the microdevice produced by Jaklenec’s method are cubes with a cube-shaped core”. Since a cube is construed as a Jaklenec’s method of manufacture, although silent to aligning or sintering, appears to result in a same or similar complex microstructure with less than one centimeter dimensions as claimed by Applicant. Additionally Jaklenec discloses in paragraph [0105] that it is understood that a mold may be utilized to provide any shape, and that the mold may be filled in layers or more complex patterns”. Further Jaklenec discloses the shell having a complex channel or core therein formed by micromolding (see paragraph [0046] and [0135]). Therefore it does not appear that the process of forming the microdevice as claimed by aligning and sintering results in a structurally different product from the product of Jaklenec. Additionally as stated in MPEP 2113 “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103 of the statute is eminently fair and acceptable”.
Applicant argues on page 13 that there is no disclosure of micro devices with diverse or complex three-dimensional geometries. Examiner respectfully disagrees. Since a cube is construed as a complex three dimensional geometry (see response to arguments above), and Jaklenec further states in paragraph [0213] the microdevice is 200 µm x 200 µm x 150 µm with a core of 100 µm x 100 µm x 100 µm, the micro device of Jaklenec does have diverse or complex three-dimensional geometries. 
Applicant argues on page 13-14 that the cited art does not teach the methods of forming the microdevice as claimed and that Jaklenec does not teach sintering at a temperature just above the polymer’s glass transition temperature. Examiner notes the limitation of newly added claim 22, “the shell and/or the cap is aligned and sintered at a temperature just above the polymer’s glass transition temperature” is a product-by-process limitation. As discussed above, it does not appear that the process 
Applicant argues on page 15-16 that the claimed microdevice with complex channel or core therein are of micro-size and made by a process that provides microdevices and microstructures of diverse geometries. Applicant references McHugh et al. that was filed on 12/1/2020. Examiner notes this reference should be properly cited on an IDS. Applicant argues that the cited art alone or in combination does not hint to the SEAL method nor to the microdevices with complex geometries as claimed as produced by the SEAL method. As discussed above, it does not appear that the process of forming the microdevice as claimed results in a structurally different product from the product of Jaklenec.
Applicant argues on page 16-17 that “The claims are non-obvious over the cited art because (1) the cited art alone or in combination does not teach all the elements of the claimed microdevice; (2) one of ordinary skill could not have incorporated/substituted the elements of the prior art to produce the claimed microdevice; and (3) the claimed microdevice is not predictable based on the cited references”. Applicant specifically argues that Jaklenec does not teach or suggest microdevices with shells having complex channel or core therein. Examiner has addressed this argument above concerning the core-shell structure being a “complex” channel or core in the shell and the arguments that there is no reference to align or sinter. 
	Applicant argues on page 17-18 “there is no teaching or suggestion to apply layer-by-layer sintering under microscopic alignment as required by claim 17. There is no discussion of scum or scum removal prior to cap placement, as required by claim 18. Relevant to the new claim 22, there is no teaching or suggestion or reason to apply sintering at a temperature just above the polymer's glass transition temperature”. As indicated in the rejection above the limitations of claims 16-18 and 22 are product by process limitations. Examiner is not suggesting the method for forming the device of 
Applicant argues on page 18 that Shoemaker does not cure the deficiencies of Jaklenec. See response to arguments above in regard to the argued deficiencies of Jaklenec. 
Applicant’s arguments with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /AMBER R STILES/Primary Examiner, Art Unit 3783